Third District Court of Appeal
                               State of Florida

                         Opinion filed April 21, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1395
                      Lower Tribunal No. F15-23351
                          ________________


                    Andres Ambrosio Duquesne,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



      An appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Laura Shearon Cruz, Judge.

     Andres Ambrosio Duquesne, in proper person.

      Ashley Moody, Attorney General, and Sandra Lipman, Assistant
Attorney General, for appellee.


Before SCALES, MILLER, and LOBREE, JJ.

     MILLER, J.
      Andres Ambrosio Duquesne appeals the denial of his motion for

postconviction relief under Florida Rule of Criminal Procedure 3.850, in

which he raised eight claims of ineffective assistance of counsel. We affirm,

but note the order denying Duquesne’s motion only addressed four of the

eight issues alleged.    Thus, we remand for the trial court to make a

determination as to the remaining claims. See Schrack v. State, 958 So. 2d

985, 986 (Fla. 4th DCA 2007) (“A trial court order that does not address all

of the claims for post-conviction relief will be remanded for entry of an order

that does.”) (citations omitted); Currelly v. State, 801 So. 2d 1000, 1000 (Fla.

2d DCA 2001) (“We conclude that the trial court should have treated this

motion as a postconviction relief motion . . . and addressed all three grounds

presented.”).

      Affirmed and remanded for further proceedings.




                                       2